              Case 2:18-cv-01651-JCC Document 25 Filed 12/02/19 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    HARAM CORPORATION, a Washington for                 CASE NO. C18-1651-JCC
      profit Corporation, d/b/a DREXEL DELI &
10
      GROCERY et al.,                                     MINUTE ORDER
11
                             Plaintiffs,
12            v.

13    UNITED STATES OF AMERICA,
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to stay discovery
19   and extend deadlines (Dkt. No. 24). Trial in this matter is currently scheduled for March 30,
20   2020, and the discovery cutoff passed on December 1, 2019. (See Dkt. No. 20.) The parties are
21   presently engaged in settlement negotiations and jointly request an extension of relevant
22   deadlines to facilitate their discussions. Having reviewed the stipulated motion and the relevant
23   record, and finding good cause, the Court hereby GRANTS the motion and ORDERS that:
24      1. The trial date is CONTINUED from March 30, 2020 to June 22, 2020 at 9:30 a.m.;
25      2. The proposed pretrial order shall be filed no later than June 8, 2020;
26      3. Pleading amendments or third-party actions shall be filed no later February 3, 2020;

     MINUTE ORDER
     C18-1651-JCC
     PAGE - 1
             Case 2:18-cv-01651-JCC Document 25 Filed 12/02/19 Page 2 of 2




 1     4. Trial briefs shall be filed no later than June 14, 2020;

 2     5. The discovery cutoff is 120 days before trial; and

 3     6. The dispositive motions filing deadline is 90 days before trial.

 4        DATED this 2nd day of December 2019.

 5                                                         William M. McCool
                                                           Clerk of Court
 6
                                                           s/Tomas Hernandez
 7
                                                           Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1651-JCC
     PAGE - 2
